FRANK, Acting Chief Judge.
Paul B. Petkus appeals from the trial court’s order granting in part his motion to correct illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800. We reverse because Petkus was not represented by counsel at resentencing.
At the evidentiary hearing on Petkus’s motion, the State conceded that the thirty-five-year sentence Petkus received for the attempted sexual battery offenses exceeded the thirty-year statutory maximum. The trial court resenteneed Petkus to thirty years in prison for those offenses but denied relief on the other claims Petkus raised in his motion.
On appeal, Petkus correctly argues that the trial court should have appointed counsel to represent him at resentencing on the attempted sexual battery offenses. See State v. Scott, 439 So.2d 219 (Fla.1983); Behrman v. State, 696 So.2d 811 (Fla. 2d DCA 1997). Accordingly, we reverse and remand for re-sentencing Petkus after he is afforded or waives counsel. See Behrman. Because of this disposition, we do not consider Petkus’s remaining issues.
Reversed and remanded.
THREADGILL and FULMER, JJ., concur.